IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,915




EX PARTE QUINN CRUZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20060D00581 IN THE 205TH DISTRICT COURT
FROM EL PASO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to imprisonment for life. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. The trial court has determined that trial counsel failed to timely file
a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20060D00581 from the 205th Judicial
District Court of El Paso County. Applicant is ordered returned to that time at which he may give
a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: May 7, 2008
Do Not Publish